Pezman, J. On July 2, 1963, it was determined by the Illinois Public Aid Commission, by and through its office in Winnebago County, Illinois, that one John Willier was eligible to participate in its Program of Assistance to the Medically Indigent Aged. Claimant in the instant case was so notified of the acceptance of the responsibility for payment of its charges by the Department of Public Aid, and proceeded accordingly. A complaint in this matter was filed in the Court of Claims on June 16, 1964 in which request for payment of the sum of $1,399.53 was made, which sum represented charges for room, food, nursing, drugs, etc., for one John Willier for the period of April 29, 1963 to June 1, 1963. Upon application to the Court, an order was entered granting claimant permission to file an amended complaint. Said document was filed on August 20, 1964, and in same the ad damnum clause was amended, and the amount claimed is now $1,268.05. A written stipulation was entered into between claimant and respondent, by their respective attorneys, which in essence support the allegations contained in the amended complaint of claimant, and further indicates that the sum of $1,268.05 is still due and owing claimant. An amendment to the amended complaint and to the stipulation, as well as a Departmental Report filed on September 14, 1964, indicate clearly that the appropriation from which this claim could have been paid had lapsed. This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. American Oil Company, Inc., A Corporation, vs. State of Illinois, Case No. 5109, opinion filed June 26, 1964; The Pittsburg and Midway Coal Mining Company, A Corporation, vs. State of Illinois, Case No. 5147, opinion filed July 24, 1964. It appears that all qualifications for an award have been met in the instant case. Claimant, Rockford Memorial Hospital Association, a Corporation, is, therefore, hereby awarded the sum of $1,268.05.